6/1/2021 10:22:25 AM


                                             Compare Results

                              Old File:                                             New File:
                            20-437.pdf                                           20-437_new.pdf
                                                              versus
                        10 pages (91 KB)                                         10 pages (90 KB)
                     5/21/2021 11:41:11 AM                                     6/1/2021 10:21:26 AM




                  Total Changes              Content                                Styling and
                                                                                    Annotations
                                             1
                  1
                                                  Replacement
                                                                                    0   Styling
                                             0    Insertions
                                                                                    0   Annotations
                                             0    Deletions




                                                 Go to First Change (page 6)




file://NoURLProvided[6/1/2021 10:22:25 AM]
(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          UNITED STATES v. PALOMAR-SANTIAGO

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 20–437.      Argued April 27, 2021—Decided May 24, 2021
Respondent Palomar-Santiago, a Mexican national living in the United
  States, was convicted in California state court of felony DUI in 1988.
  At the time, lower courts understood that conviction to be an “aggra-
  vated felony” subjecting a noncitizen to removal from the United
  States. 8 U. S. C. §1227(a)(2)(A)(iii). Palomar-Santiago was removed
  following a hearing before an immigration judge and a waiver of his
  right to appeal. In 2017, Palomar-Santiago was found in the United
  States and indicted on one count of unlawful reentry after removal.
  See §1326(a). The statute criminalizing unlawful reentry provides
  that a collateral challenge to the underlying deportation order may
  proceed only if the noncitizen first demonstrates that (1) “any admin-
  istrative remedies that may have been available” were exhausted, (2)
  “the opportunity for judicial review” was lacking, and (3) “the entry of
  the order was fundamentally unfair.” §1326(d). Palomar-Santiago
  moved to dismiss the indictment on the ground that his prior removal
  order was invalid in light of the 2004 holding in Leocal v. Ashcroft, 543
  U. S. 1, that felony DUI is not an aggravated felony. Following Ninth
  Circuit precedent, the District Court and Court of Appeals held that
  Palomar-Santiago was excused from proving the first two require-
  ments of §1326(d) because his felony DUI conviction had not made him
  removable. The District Court granted the motion to dismiss, and the
  Ninth Circuit affirmed.
Held: Each of the statutory requirements of §1326(d) is mandatory.
 Pp. 5–8.
    (a) The Ninth Circuit’s interpretation is incompatible with the text
 of §1326(d), which provides that defendants charged with unlawful
 reentry “may not” challenge their underlying removal orders “unless”
 they “demonstrat[e]” each of three conditions. Section 1326(d)’s first
2              UNITED STATES v. PALOMAR-SANTIAGO

                                  Syllabus

    two requirements are not satisfied just because a noncitizen was re-
    moved for an offense that should not have rendered him removable.
    The substantive validity of a removal order is quite distinct from
    whether the noncitizen exhausted administrative remedies or was de-
    prived of the opportunity for judicial review. P. 5.
       (b) Palomar-Santiago’s counterarguments are unpersuasive. First,
    he contends that further administrative review of a removal order is
    not “available” for purposes of §1326(a) when a noncitizen will not rec-
    ognize a substantive basis to challenge an immigration judge’s conclu-
    sion that a prior conviction renders the noncitizen removable. The im-
    migration judge’s error on the merits does not excuse the noncitizen’s
    failure to comply with a mandatory exhaustion requirement if further
    administrative review, and then judicial review if necessary, could fix
    that very error. Ross, 578 U. S. 632, distinguished.
       Second, Palomar-Santiago contends that §1326(d)’s prerequisites do
    not apply when a defendant argues that a removal order was substan-
    tively invalid. There can be no “challenge” to or “collateral attack” on
    the validity of substantively flawed orders, he reasons, because such
    orders are invalid when entered. This position ignores the plain mean-
    ing of both “challenge” and “collateral attack.”
       Lastly, Palomar-Santiago invokes the canon of constitutional avoid-
    ance. But this canon “has no application in the absence of statutory
    ambiguity.” United States v. Oakland Cannabis Buyers’ Cooperative,
    532 U. S. 483, 494. Here, the text of §1326(d) unambiguously fore-
    closes Palomar-Santiago’s interpretation. Pp. 5–7.
813 Fed. Appx. 282, reversed and remanded.

    SOTOMAYOR, J., delivered the opinion for a unanimous Court.
                        Cite as: 593 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 20–437
                                    _________________


      UNITED STATES, PETITIONER v. REFUGIO
              PALOMAR-SANTIAGO
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                  [May 24, 2021]

   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   In 1998, respondent Refugio Palomar-Santiago was re-
moved from the United States based on a conviction for fel-
ony driving under the influence (DUI). He later returned
to the United States and was indicted on one count of un-
lawful reentry in violation of 8 U. S. C. §1326(a). Between
Palomar-Santiago’s removal and indictment, this Court
held that offenses like his DUI conviction do not in fact ren-
der noncitizens removable. Palomar-Santiago now seeks to
defend against his unlawful-reentry charge by challenging
the validity of his 1998 removal order.
   By statute, defendants “may not” bring such collateral at-
tacks “unless” they “demonstrat[e]” that (1) they “ex-
hausted any administrative remedies that may have been
available to seek relief against the [removal] order,” (2) the
removal proceedings “improperly deprived [them] of the op-
portunity for judicial review,” and (3) “entry of the order
was fundamentally unfair.” §1326(d).
   The question for the Court is whether Palomar-Santiago
is excused from making the first two of these showings, as
the Court of Appeals for the Ninth Circuit held, because his
2          UNITED STATES v. PALOMAR-SANTIAGO

                      Opinion of the Court

prior removal order was premised on a conviction that was
later found not to be a removable offense. The Court holds
that the statute does not permit such an exception.
                               I
                               A
   Foreign nationals may be removed from the United
States if they are convicted of an “aggravated felony.” 8
U. S. C. §1227(a)(2)(A)(iii). Among the offenses that qualify
as aggravated felonies are “crime[s] of violence . . . for which
the term of imprisonment [is] at least one year.”
§1101(a)(43)(F). The term “crime of violence” includes “an
offense that has as an element the use, attempted use, or
threatened use of physical force against the person or prop-
erty of another.” 18 U. S. C. §16(a).
   Noncitizens facing removal generally receive a hearing
before an immigration judge. Noncitizens can proffer de-
fenses at that hearing, including that the conviction identi-
fied in the charging document is not a removable offense. If
unsuccessful, they may appeal to the Board of Immigration
Appeals (BIA).       See 8 U. S. C. §1229a(c)(5); 8 CFR
§§1003.1(b), (d)(3), 1240.15 (2021). If unsuccessful again,
they can seek review of the BIA’s decision before a federal
court of appeals. See 8 U. S. C. §§1101(a)(47), 1252.
   Once a noncitizen is removed, it is a crime to return to
the United States without authorization. §1326(a). The
statute criminalizing unlawful reentry did not originally al-
low defendants to raise the invalidity of their underlying
removal orders as an affirmative defense. This Court later
held, however, that the statute “does not comport with the
constitutional requirement of due process” insofar as it “im-
pose[s] a criminal penalty for reentry after any deportation,
regardless of how violative of the rights of the [noncitizen]
the deportation proceeding may have been.” United States
v. Mendoza-Lopez, 481 U. S. 828, 837 (1987). “[A]t a mini-
mum,” “a collateral challenge to the use of a deportation
                  Cite as: 593 U. S. ____ (2021)             3

                      Opinion of the Court

proceeding as an element of a criminal offense must be per-
mitted where the deportation proceeding effectively elimi-
nates the right of the [noncitizen] to obtain judicial review.”
Id., at 839.
  Congress responded by enacting §1326(d). See Antiter-
rorism and Effective Death Penalty Act of 1996 (AEDPA),
§441, 110 Stat. 1279. Entitled “Limitation on collateral at-
tack on underlying deportation order,” §1326(d) establishes
three prerequisites that defendants facing unlawful-
reentry charges must satisfy before they can challenge their
original removal orders. The statute provides:
        “In a criminal proceeding under this section, an alien
    may not challenge the validity of the deportation order
    . . . unless the alien demonstrates that—
        “(1) the alien exhausted any administrative remedies
    that may have been available to seek relief against the
    order;
        “(2) the deportation proceedings at which the order
    was issued improperly deprived the alien of the oppor-
    tunity for judicial review; and
        “(3) the entry of the order was fundamentally unfair.”
    8 U. S. C. §1326(d).
                              B
  Palomar-Santiago is a Mexican national who obtained
permanent resident status in 1990. The following year, he
was convicted in California state court of a felony DUI. In
1998, Palomar-Santiago received a Notice to Appear from
the Immigration and Naturalization Service stating that he
was subject to removal because his DUI offense was an ag-
gravated felony. Following a hearing, an immigration judge
ordered Palomar-Santiago’s removal on that ground. Palo-
mar-Santiago waived his right to appeal and was removed
to Mexico the next day.
  Six years later, this Court held in Leocal v. Ashcroft, 543
4            UNITED STATES v. PALOMAR-SANTIAGO

                         Opinion of the Court

U. S. 1 (2004), that “a higher mens rea than the merely ac-
cidental or negligent conduct involved in a DUI offense” is
necessary for an offense to qualify as a crime of violence.
Id., at 11. Accordingly, Palomar-Santiago’s DUI conviction
was not a crime of violence under 18 U. S. C. §16(a), and so
not an aggravated felony under 8 U. S. C. §1101(a)(43).
Palomar-Santiago’s removal order thus never should have
issued. See Rivers v. Roadway Express, Inc., 511 U. S. 298,
312–313 (1994) (“A judicial construction of a statute is an
authoritative statement of what the statute meant before
as well as after the decision of the case giving rise to that
construction”).
   In 2017, Palomar-Santiago was found again living in the
United States. A grand jury indicted him on one count of
unlawful reentry after removal. Palomar-Santiago moved
to dismiss the indictment on the ground that his prior re-
moval order was invalid in light of Leocal. The District
Court granted the motion, and the Court of Appeals for the
Ninth Circuit affirmed. 813 Fed. Appx. 282 (2020).
   Both courts were bound by Ninth Circuit precedent
providing that defendants are “excused from proving the
first two requirements” of §1326(d) if they were “not con-
victed of an offense that made [them] removable.” United
States v. Ochoa, 861 F. 3d 1010, 1015 (2017). Other Courts
of Appeals do not excuse similarly situated unlawful-
reentry defendants from meeting §1326(d)’s first two re-
quirements.1 This Court granted certiorari to resolve this
disagreement. 592 U. S. ___ (2021).


——————
  1 See, e.g., United States v. Parrales-Guzman, 922 F. 3d 706, 706–708

(CA5 2019); United States v. Watkins, 880 F. 3d 1221, 1224–1226 (CA11
2018) (per curiam); United States v. Gil-Lopez, 825 F. 3d 819, 823 (CA7
2016); United States v. Soto-Mateo, 799 F. 3d 117, 120–124 (CA1 2015);
United States v. Rodriguez, 420 F. 3d 831, 833–835 (CA8 2005); United
States v. Rivera-Nevarez, 418 F. 3d 1104, 1107–1111 (CA10 2005);
United States v. Martinez-Rocha, 337 F. 3d 566, 568–570 (CA6 2003).
                    Cite as: 593 U. S. ____ (2021)                   5

                         Opinion of the Court

                               II
   The Ninth Circuit’s interpretation is incompatible with
the text of §1326(d). That section provides that defendants
charged with unlawful reentry “may not” challenge their
underlying removal orders “unless” they “demonstrat[e]”
that three conditions are met: (1) they have “exhausted any
administrative remedies,” (2) they were “deprived . . . of the
opportunity for judicial review,” and (3) “the entry of the
order was fundamentally unfair.” 8 U. S. C. §1326(d). The
requirements are connected by the conjunctive “and,”
meaning defendants must meet all three. When Congress
uses “mandatory language” in an administrative exhaus-
tion provision, “a court may not excuse a failure to exhaust.”
Ross v. Blake, 578 U. S. 632, 639 (2016). Yet that is what
the Ninth Circuit’s rule does.
   Without the benefit of the Ninth Circuit’s extrastatutory
exception, §1326(d)’s first two procedural requirements are
not satisfied just because a noncitizen was removed for an
offense that did not in fact render him removable. Indeed,
the substantive validity of the removal order is quite dis-
tinct from whether the noncitizen exhausted his adminis-
trative remedies (by appealing the immigration judge’s de-
cision to the BIA) or was deprived of the opportunity for
judicial review (by filing a petition for review of a BIA deci-
sion with a Federal Court of Appeals).
                            III
  Palomar-Santiago raises two counterarguments based on
the text of §1326(d).2 Neither is persuasive. First, he con-
tends that further administrative review of a removal order
——————
   2 Palomar-Santiago separately argues that the offense defined by

§1326(a) includes as an element the defendant’s previous lawful removal
such that unlawful removals cannot support a conviction. United States
v. Mendoza-Lopez, 481 U. S. 828, 834–835 (1987), rejected a similar ar-
gument with respect to the pre-AEDPA version of §1326(a). Palomar-
Santiago now presses various distinctions between that case and this,
6            UNITED STATES v. PALOMAR-SANTIAGO

                          Opinion of the Court

is not “available” when an immigration judge erroneously
informs a noncitizen that his prior conviction renders him
removable. Noncitizens, the argument goes, cannot be ex-
pected to know that the immigration judge might be wrong.
Because noncitizens will not recognize a substantive basis
for appeal to the BIA, that administrative review is not
practically “available” under §1326(d)(1).3
   Palomar-Santiago looks to Ross v. Blake for support.
That case addressed the Prison Litigation Reform Act,
which requires that prisoners exhaust “such administrative
remedies as are available” before suing in federal court. 42
U. S. C. §1997e(a). Ross held that whether such remedies
are “available” turns on “the real-world workings of prison
grievance systems,” and it acknowledged that there are “cir-
cumstances in which an administrative remedy, although
officially on the books, is not capable of use to obtain relief.”
578 U. S., at 643. Nothing in Ross, however, suggests that
the substantive complexity of an affirmative defense can
alone render further review of an adverse decision “unavail-
able.” Administrative review of removal orders exists pre-
cisely so noncitizens can challenge the substance of immi-
gration judges’ decisions. The immigration judge’s error on
the merits does not excuse the noncitizen’s failure to comply
with a mandatory exhaustion requirement if further ad-
ministrative review, and then judicial review if necessary,
could fix that very error.
   Second, Palomar-Santiago contends that the §1326(d)
prerequisites apply only when a defendant argues that his
——————
but the Court declines to address his arguments, which were neither
raised below nor fairly encompassed by the question presented to this
Court. See Brownback v. King, 592 U. S. ___, ___, n. 4 (2021) (slip op., at
5, n. 4).
   3 On this theory, the unavailability of administrative review before the

BIA would also mean that noncitizens like Palomar-Santiago do not have
the “opportunity” for judicial review under §1326(d)(2), because they may
not seek review of a removal order in federal court without first appeal-
ing the order to the BIA. See 8 U. S. C. §1252(d)(1).
                     Cite as: 593 U. S. ____ (2021)                     7

                          Opinion of the Court

removal order was procedurally flawed rather than sub-
stantively invalid. There can be no “challenge” to or “collat-
eral attack” on the validity of substantively flawed orders,
he reasons, because such orders are invalid from the mo-
ment they are entered. Palomar-Santiago’s position ig-
nores the plain meaning of both “challenge” and “collateral
attack.” Arguing that a prior removal order was substan-
tively unlawful is a “challenge” to that order. See Black’s
Law Dictionary 230 (6th ed. 1990) (“Challenge” means “[t]o
object or except to” or “to put into dispute”). When a chal-
lenge to an order takes place in a separate “proceeding that
has an independent purpose,” such as a later criminal pros-
ecution, it is a “collateral attack.” Id., at 261.
   Palomar-Santiago last invokes the canon of constitu-
tional avoidance.4 Courts should indeed construe statutes
“to avoid not only the conclusion that [they are] unconstitu-
tional, but also grave doubts upon that score.” United
States v. Jin Fuey Moy, 241 U. S. 394, 401 (1916). But this
canon “has no application in the absence of statutory ambi-
guity.” United States v. Oakland Cannabis Buyers’ Cooper-
ative, 532 U. S. 483, 494 (2001). Here, the text of §1326(d)
unambiguously forecloses Palomar-Santiago’s interpreta-
tion.
                      *     *    *
  The Court holds that each of the statutory requirements
——————
  4 Palomar-Santiago argues that “a scheme that permits the results of

an administrative proceeding to conclusively establish a criminal of-
fense” raises “due process and separation of powers problems,” which are
“heightened when . . . the agency never had the authority to issue the
order in the first instance.” Brief for Respondent 15. The parties also
strongly disagree about the sufficiency of the paths available for noncit-
izens to obtain review of prior removal orders outside of an illegal-
reentry prosecution. To the extent Palomar-Santiago raises freestanding
constitutional claims on these bases, they were not raised below and are
outside the scope of the narrow question this Court granted certiorari to
decide.
8          UNITED STATES v. PALOMAR-SANTIAGO

                     Opinion of the Court

of §1326(d) is mandatory. The judgment of the Court of Ap-
peals for the Ninth Circuit is reversed, and the case is re-
manded for further proceedings consistent with this opin-
ion.
                                            It is so ordered.